PER CURIAM.
Appellant seeks review of the denial of his “Motion to Vacate Judgment and Sentence and Withdraw Plea” pursuant to Florida Rule of Criminal Procedure 3.850. The order denying the motion reflects that the lower court found no merit in appellant’s principal contention that the offenses of which he was convicted and sentenced were inconsistent with his plea agreement. The court referenced the plea agreement, plea transcript and sentencing transcript but none of these were attached to the order for review as required by rule 3.850. Accordingly, the order is quashed and this matter is remanded to the lower court to either attach portions of the record conclusively showing appellant is entitled to no relief or to conduct an evidentiary hearing on the unresolved issue raised in appellant’s motion. See, e.g., Siegel v. State, 586 So.2d 1341 (Fla. 5th DCA 1991).
ORDER QUASHED; REMANDED.
GOSHORN, C.J., and HARRIS and GRIFFIN, JJ., concur.